Name: Commission Regulation (EEC) No 1020/90 of 24 April 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 4. 90 Official Journal of the European Communities N No L 106/5 COMMISSION REGULATION (EEC) No 1020/90 of 24 April 1990 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi- Article 1 1 The unit values provided far in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 27 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 1990. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p . 26. 0 OJ No L 334, 18 . 11 . 1989, p. 21 . No L 106/6 Official Journal of the European Communities 26. 4. 90 ANNEX Amount of unit values per 100 kg net Code CN code Taric ­ sub- heading Description New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages 07019051 07019059 07020010 07020090 07031019 07032000 07039000 07041010 07041090 07042000 07049010 07049090 * 10 * 00 * 00 10 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica)  * 92 * 98 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 07049090 070511 10 0705 1 1 90 07052900 07061000 Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots * 10 * 21 * 22 * 23 * 25 * 11 * 19 ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 39,73 1681 309,29 81,25 273,07 7928 30,31 59696 91,44 29,42 87,18 3688 678,65 178,29 599,18 17395 66,52 130986 200,64 64,56 39,21 203,55 26,19 35,35 1659 8612 1107 1508 305,24 1584,45 204,09 278,81 80,19 416,26 53,42 71,89 269,49 1398,90 180,07 244,80 7824 40614 5121 6721 29,92 155,31 20,01 27,24 58914 305813 39341 53623 90,24 468,45 60,10 81,08 29,03 150,72 19,52 25,69 91,24 43,46 3887 1853 719,35 342,72 185,92 88,37 631,56 300,92 17375 8262 70,20 33,48 138290 65914 209,42 99,66 66,20 31,58 182,70 7730 1 422,21 373,64 1 255,66 36455 139,41 274498 420,48 135,29 51,00 2158 397,04 104,31 350,54 10177 38,91 76632 117,38 37,77 100,57 4255 782,84 205,66 691,17 20066 76,73 151095 231,45 74,47 42,02 50,37 1778 2131 328,71 392,12 85,98 103,01 288,98 346,20 8292 10051 32,08 38,43 63198 75682 96,79 115,93 30,93 37,30 110,38 4670 859,25 225,74 758,62 22025 84,22 165842 254,04 81,73 41,13 1740 320,22 84,12 282,72 8208 31,38 61806 94,67 30,46 189,64 8023 1476,17 387,81 1 303,30 37838 144,70 284913 436,43 140,42 136,08 5758 1 059,32 278,30 935,26 27153 1 03,83 204457 313,19 100,77 45,48 1924 354,03 93,01 312,57 9074 34,70 68330 104,67 33,67 59,59 2521 463,87 121,86 409,54 11890 45,47 89531 137,14 44,12 254,20 10755 1978,77 519,86 1 747,04 50721 193,96 381920 585,03 188,23 311,83 13194 2427,38 637,71 2143,11 62220 237,94 468504 717,67 230,91 109,57 39,28 4636 1662 852,93 305,80 224,08 80,34 755,04 269,99 21 863 7838 83,60 29,97 164623 59023 252,17 90,41 81,13 29,09 556,01 168,83 23931 7143 4428,22 1314,25 1 139,98 345,27 3869,16 1 160,34 102135 33688 429,67 128,82 837139 253662 1 287,01 388,56 394,04 125,02 Radishes Cucumbers Peas (Pisum sativum) 07069090 07070011 07070019 07081010 07081090 07082010 07082090 07089000 Beans (Vigna spp., Pba ­ seolus spp.) Broad beans11 12 29 1.190 1.200 1 .200.1 07091000 07092000 Globe artichokes Asparagus :  green11 12 13 14 15 16 91 92 93 94 ' 95 96 1.200.2 07092000  other Aubergines (egg-plants) Ribbed celery (Apium graveolens, var. dulce) 1.210 1.220 1.230 1.240 07093000 07094000 07095130 07096010 13 14 15 Chantarelles Sweet peppers 26. 4. 90 Official Journal of the European Communities No L 106/7 Code GN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.250 07099050 Fennel 39,04 1651 303,92 79,84 268,32 7790 29,79 58659 89,85 28,91 1.260 07099070 Courgettes 73,11 3093 569,16 149,52 502,51 14589 55,79 109853 168,27 54,14 1.270 07142010 * 00 Sweet potatoes, whole, fresh (intended for human consumption) 83,09 3573 661,63 170,19 578,78 15258 64,18 125219 192,08 58,69 2.10 08024000 * 10 Chestnuts (Castanea spp.), fresh 146,09 6222 1151,44 295,70 1011,02 27507 112,36 221 703 333,97 108,51 2.20 08030010 * 90 Bananas (other than plan ­ tains), fresh 55,25 2337 430,11 112,99 379,74 11025 42,16 83016 127,16 40,91 2.30 08043000 * 90 Pineapples, fresh 58,89 2491 458,43 120,44 404,75 11751 44,93 88482 135,53 43,61 2.40 08044010 08044090 * 10 * 10 Avocados, fresh 147,92 6258 1 151,44 302,50 1016,60 29514 112,86 222237 340,43 109,53 2.50 0804 5000 * 21 * 91 Guavas and mangoes, fresh 185,93 7867 1447,34 380,24 1 277,85 37099 141,87 279349 427,91 137,68 2.60 2.60.1 08051011 08051021 08051031 08051041 Sweet oranges, fresh :  Sanguines and semi- sanguines 54,59 2310 425,00 111,65 375,22 10893 41,66 82028 125,65 40,43 2.60.2 08051015 08051025 08051035 08051045  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 43,31 1832 337,16 88,57 297,68 8642 33,05 65075 99,68 32,07 2.60.3 08051019 08051029 08051039 08051049  Others 29,17 1244 230,04 59,32 201,99 5546 22,47 44244 66,89 21,20 2.70 2.70.1 08052010 * 11 * 21 Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines 90,96 3847 708,75 185,51 625,37 17785 69,52 136623 208,74 67,79 2.70.2 0805 20 30 * 11 * 21  Monreales and Satsu ­ mas 69,98 2961 544,78 143,12 480,98 13964 53,40 105148 161,06 51,82 2.70.3 08052050 * 12 * 13 * 22 * 23  Mandarins and Wil ­ kings 39,28 1662 307,30 80,38 270,15 7752 29,99 59082 90,49 28,91 2.70.4 08052070 * 11 * 21 * 11 * 12 * 13 * 14 * 31 * 32 * 33 * 34  Tangerines and others 51,78 2191 403,11 105,90 355,90 10332 39,51 77804 119,18 38,34 08052050 I 2.80 08053010 * 11 * 12 Lemons (Citrus limon, Citrus limonum), fresh 40,11 1697 312,27 82,03 275,70 8004 30,60 60270 92,32 29,70 2.85 08053090 * 11 * 19 Limes (Citrus auranti ­ folia), fresh 143,00 6050 1 113,16 292,44 982,80 28 533 109,11 214850 329,11 105,89 No L 106/8 Official Journal of the European Communities 26. 4. 90 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl . Lit F1 £ 2.90 2.90.1 08054000 * 11 * 12 * 21 * 22 Grapefruit, fresh :  white 40,70 1722 316,88 83,25 279,77 8122 31,06 61160 93,68 30,14 2.90.2 08054000  pink 98,81 4180 769,16 202,07 679,09 19715 75,39 148455 227,40 73,17 2.100 08061011 08061015 08061019 Table grapes 136,27 5765 1 060,77 278,68 936,55 27190 103,98 204738 313,62 100,91 2.110 08071010 Water-melons 94,25 3988 733,72 192,76 647,79 18807 71,92 141614 216,92 69,79 2.120 2.120.1 08071090 * 12 * 13 * 14 * 15 * 21 * 16 * 17 * 18 Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral 82,50 3490 642,25 168,73 567,03 16462 62,95 123959 189,88 61,09 2.120.2 08071090  Other 150,47 6366 1171,29 307,71 1034,12 30023 114,81 226068 346,29 111,42 2.130 08081091 08081093 08081099 * 19 * 29 Apples 73,81 3123 574,56 150,94 507,28 14727 56,32 110896 169,87 54,65 2.140 08082031 08082033 08082035 08082039 * 91 * 98 * 90 * 90 - * 90 Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) 80,02 3385 622,88 163,64 549,94 15966 61,05 120222 184,16 59,25 2.150 08091000 Apricots 168,41 7176 1 325,64 344,57 1 167,44 32523 129,70 254934 388,10 120,30 2.160 08092010 08092090 Cherries 220,66 9412 1740,13 448,73 1 527,90 41 952 170,03 334673 506,04 160,37 2.170 08093000 * 91 * 92 * 93 Peaches 116,02 4909 903,12 237,26 797,36 23149 88,52 174310 267,01 85,91 2.180 08093000 * 97 * 11 * 12 * 13 Nectarines 99,42 4206 773,90 203,31 683,27 19837 75,86 149369 228,80 73,62 2.190 08094011 08094019 * 17 Plums 233,70 9888 1819,19 477,93 1 606,15 46631 178,32 351119 537,85 173,05 2.200 08101010 08101090 Strawberries 187,68 7941 1 460,96 383,82 1 289,87 37448 143,20 281 978 431,94 138,98 2.205 2.210 08102010 08104030 Raspberries Fruit of the species Vacci ­ nium myrtillus 574,44 179,42 24307 7780 4493,31 1443,17 1 175,29 370,20 3 950,18 1 255,56 113358 32582 438,60 138,91 863888 270928 1 323,12 418,03 422,80 122,25 2.220 08109010 Kiwi fruit (Actinidia chinensis Planch.) 162,80 6888 1 267,25 332,93 1 118,84 32483 124,22 244589 374,67 120,55 2.230 08109080 * 31 * 32 Pomegranates 72,77 3105 573,24 148,25 504,48 13979 55,95 110349 167,24 52,51 2.240 08109080 * 41 * 42 Khakis 129,43 5477 1 012,47 264,82 890,08 25542 98,82 194658 298,13 95,27 2.250 08109030 * 10 Lychees 229,02 9690 1 1 782,74 468,36 1 573,97 45696 174,75 344084 527,07 169,59 * = The ninth digit is reserved for the Member States (statistical purposes).